  Case 13-31615            Doc 81       Filed 01/07/19 Entered 01/07/19 12:45:59                       Desc Main
                                           Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: Jerzy Serwin                                                     ) Case No. 13 B 31615
     Agnieszka Serwin                                                )
                                                             Debtors ) Chapter 13
                                                                     )
                                                                     ) Judge: JACQUELINE P COX

                                               NOTICE OF MOTION


  Jerzy Serwin                                                        CUTLER & ASSOC
  Agnieszka Serwin                                                    via Clerk's ECF noticing procedures
  7779 Berkshire Dr
  Hanover Park, IL 60133

   Please take notice that on February 04, 2019 at 9:00 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on January 07,
   2019.

                                                                         /s/ Tom Vaughn

                 TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.    On August 07, 2013 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

  2.    The debtor's plan was confirmed on December 02, 2013.

        A summary of the debtor's plan follows:


        Monthly Payment $1,485.00                             Last Payment Received: 11/28/2018


        Amount Paid $83,910.57                                Amount Delinquent $1,395.15




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                       Respectfully submitted,
  TOM VAUGHN
  CHAPTER 13 TRUSTEE                                                   /s/ Tom Vaughn
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
